OPINION
{¶ 1} Michael B. Harrison was convicted of aggravated robbery after a trial by jury and was sentenced to four years imprisonment. Harrison appealed, and appellate counsel was appointed to prosecute the appeal.
 {¶ 2} On January 10, 2003, appointed appellate counsel filed anAnders brief pursuant to Anders v. California (1967), 386 U.S. 738, wherein counsel represented that there were no arguably meritorious appellate issues. On January 15, 2003, this court by decision and entry notified Michael B. Harrison that his appellate counsel had filed anAnders brief and granted Harrison sixty days within which to file a pro se brief assigning errors for review by this court.
 {¶ 3} Harrison did not respond to this decision and entry.
 {¶ 4} Pursuant to Anders, we have independently reviewed the entire record in this case and we conclude, as did appointed appellate counsel, that there are no arguably meritorious issues for appellate review, and, accordingly, affirm the judgment appealed from.
GRADY, J. and YOUNG, J., concur.